      Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 1 of 32



                   UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
_______________________________
                                )
MATTHEW GREEN, et al.,          )
                                )
          Plaintiffs,           )
                                )
     v.                         ) Civil Action No. 16-1492 (EGS)
                                )
U.S. DEPARTMENT OF JUSTICE,     )
et al.,                         )
                                )
          Defendants.           )
                                )

                          MEMORANDUM OPINION

     Plaintiffs Dr. Matthew Green, Dr. Andrew Huang, and

Alphamax, LLC seek to engage in certain activities for which

they fear they will be prosecuted under the “anti-circumvention”

provision and one of the “anti-trafficking” provisions of the

Digital Millennium Copyright Act (“DMCA”). Accordingly,

Plaintiffs brought a pre-enforcement challenge to those

provisions of the DMCA. Following this Court’s resolution of

Defendants’ Motion to Dismiss, see Green v. U.S. Dep’t of

Justice, 392 F. Supp. 3d 68 (D.D.C. 2019); the remaining claims

are Plaintiffs’ as-applied First Amendment Challenges to the

DMCA and the remaining Defendants are the United States

Department of Justice and Attorney General Merrick Garland. 1


1 Pursuant to Federal Rule of Civil Procedure 25(d), the Court
substitutes as Defendant the United States Attorney General,
Merrick Garland, for the former United States Attorney General
William Barr.
     Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 2 of 32



     Pending before the Court is Plaintiffs’ Motion for

Preliminary Injunction, see Mot. for Prelim. Inj. (“Mot.”), ECF

No. 30-1; in which Plaintiffs request, among other things, that

the Court enjoin Defendants from enforcing: (1) the DMCA’s

criminal prohibitions on trafficking against Dr. Green; and (2)

the DMCA’s criminal prohibitions on circumvention and

trafficking against Dr. Huang and Alphamax. Upon consideration

of Plaintiffs’ motion, the response and reply thereto, the

submissions of amici, the applicable law, and the entire record,

Plaintiffs’ Motion for Preliminary Injunction is DENIED.

I.   Background

     A.    Statutory Background

      Congress enacted the DMCA, 17 U.S.C. § 1201 et seq., in

1998 to implement the World Intellectual Property Organization

Copyright Treaty and the World Intellectual Property

Organization Performances and Phonograms Treaty. S. Rep. No.

105-190, at 2 (1998). In implementing those treaties via the

DMCA, Congress was primarily responding to “the ease with which

digital works can be copied and distributed worldwide virtually

instantaneously.” Id. at 8. In short, Congress was concerned

with the pirating of copyrighted works in the digital world.

Three of the DMCA’s central provisions respond directly to that

concern.



                                   2
     Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 3 of 32



     The first——section 1201(a)(1)(A)——is an “anti-

circumvention” provision. It prohibits a person from

“circumvent[ing] a technological measure that effectively

controls access to a work protected under [Title 17, governing

copyright].” 17 U.S.C. § 1201(a)(1)(A). A “technological

measure”——often referred to as a “technological protection

measure” (“TPM”), Compl., ECF No. 1 ¶ 18——“effectively controls

access to a work” if it, “in the ordinary course of its

operation, requires the application of information, or a process

or a treatment, with the authority of the copyright owner, to

gain access to the work,” 17 U.S.C. § 1201(a)(3)(B). To

“circumvent a technological measure” means “to descramble a

scrambled work, to decrypt an encrypted work, or otherwise to

avoid, bypass, remove, deactivate, or impair a technological

measure, without the authority of the copyright owner.” Id. §

1201(a)(3)(A). Section 1201(a)(1)(A) thus prohibits persons from

bypassing technological barriers put in place to prevent access

to copyrighted works.

     The second and third provisions——sections 1201(a)(2) and

1201(b)——are “anti-trafficking provisions.” That is, instead of

prohibiting the circumvention of TPMs, they prohibit the

dissemination of the technological means that enable such

circumvention. The anti-trafficking provision at issue in this

case, section 1201(a)(2), prohibits, in relevant part, a person

                                   3
      Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 4 of 32



from “manufactur[ing], import[ing], offer[ing] to the public,

provid[ing], or otherwise traffic[king] in any technology,

product, service, device, component, or part thereof, that is

primarily designed or produced for the purpose of circumventing

a technological measure that effectively controls access to a

[copyrighted] work.” Id. § 1201(a)(2)(A). 2

     The DMCA also includes certain fine-grained permanent

exemptions, some of which apply to the anti-circumvention

provision and to both anti-trafficking provisions, see, e.g.,

id. § 1201(e) (broadly exempting official law enforcement

activity); some of which apply to the anti-circumvention

provision and only one of the anti-trafficking provisions, see,

e.g., id. § 1201(j) (exempting security testing “solely for the

purpose of good faith testing, investigating, or correcting, a

security flaw or vulnerability”); and some of which apply only

to the anti-circumvention provision see, e.g., id. § 1201(d)




2 Section 1201(b), in relevant part, prohibits a person from
“manufactur[ing], import[ing], offer[ing] to the public,
provid[ing], or otherwise traffic[king] in any technology,
product, service, device, component, or part thereof, that is
primarily designed or produced for the purpose of circumventing
protection afforded by a technological measure that effectively
protects a right of a copyright owner under [Title 17, governing
copyright].” 17 U.S.C. § 1201(b)(1)(A). Although sections
1201(a)(2) and 1201(b) employ similar wording, section
1201(a)(2) is aimed at circumvention technologies that permit
access to a copyrighted work, whereas 1201(b) is aimed at
circumvention technologies that permit copyrighted works to
actually be copied. S. Rep. at 12.
                                    4
     Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 5 of 32



(exempting nonprofit libraries, archives, and educational

institutions that seek to circumvent TPMs to determine whether

to purchase a copyrighted product).

     Additionally, cognizant of its “longstanding commitment to

the principle of fair use,” H.R. Rep. No. 105-551, pt. 2, at 35

(1998) (“Commerce Comm. Rep.”); Congress sought to balance its

efforts to curtail digital piracy with users’ rights of fair use

by putting in place a triennial rulemaking process to exempt

certain noninfringing uses of certain classes of copyrighted

works from the anti-circumvention provision for three-year

periods. See 17 U.S.C. §§ 1201(a)(1)(B)-(E). Accordingly, every

three years, the Librarian of Congress, “upon the recommendation

of the Register of Copyrights, who shall consult with the

Assistant Secretary for Communications and Information of the

Department of Commerce and report and comment on his or her

views in making such recommendation, shall make the

determination in a rulemaking proceeding . . . of whether

persons who are users of a copyrighted work are, or are likely

to be in the succeeding 3-year period, adversely affected by the

[anti-circumvention provision] in their ability to make

noninfringing uses under [Title 17] of a particular class of

copyrighted works.” Id. § 1201(a)(1)(C). To make the relevant

determination, the Librarian must consider: “(i) the

availability for use of copyrighted works; (ii) the availability

                                   5
     Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 6 of 32



for use of works for nonprofit archival, preservation, and

educational purposes; (iii) the impact that the prohibition on

the circumvention of technological measures applied to

copyrighted works has on criticism, comment, news reporting,

teaching, scholarship, or research; (iv) the effect of

circumvention of technological measures on the market for or

value of copyrighted works; and (v) such other factors as the

Librarian considers appropriate.” Id.

     B.   Factual Background

      Plaintiff Matthew Green is a computer science professor at

Johns Hopkins University. Compl., ECF No. 1 ¶¶ 5, 75;

Declaration of Mathew Green (“Green Decl.”), ECF No. 30-2 ¶ 1.

Plaintiff Andrew Huang is a Singapore-based electrical engineer

who owns and operates several technology-related business

entities, including Plaintiff Alphamax, LLC. Id. ¶¶ 6-7, 88;

Declaration of Andrew “bunnie” Huang (“Huang Decl.”), ECF No.

30-3 ¶ 1. Plaintiffs seek to engage in certain activities that

they fear will run afoul of section 1201(a)(1)(A)’s

circumvention prohibition and section 1201(a)(2)’s trafficking

prohibition, exposing them to potential civil liability under

the DMCA’s private right of action, 17 U.S.C. § 1203, and

potential criminal liability under the DMCA’s criminal offense

provision, 17 U.S.C. § 1204. Compl., ECF No. 1 ¶¶ 86-87, 109-10;



                                   6
      Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 7 of 32



Green Decl., ECF No. 30-2; Compl., ECF No. 1 ¶¶ 26, 29; Huang

Decl., ECF No. 30-3 ¶¶ 12, 16, 17

     Specifically, Dr. Green “investigates the security of

electronic systems,” and “[h]e would like to include detailed

information regarding how to circumvent security systems” in a

forthcoming book, Compl., ECF No. 1 ¶ 75, Green Decl., ECF No.

30-2 ¶ 20; but he “has declined to investigate certain devices

due to the possibility of litigation based on [s]ection 1201,”

id. ¶ 80. Dr. Green requested an exemption to cover his security

research as part of the 2015 triennial rulemaking process, but

the exemption that the Librarian of Congress put in place was

not broad enough to cover all of his proposed research. Id. ¶¶

78-79, 84-85. Dr. Green did secure an exemption in the 2018

triennial rulemaking which “allows him and others to conduct

‘good-faith security research.’” Mot., ECF No. 30-1 at 20. 3

Accordingly, he is able “to circumvent TPMs in furtherance of

his research” and does “not seek[] to preliminarily enjoin the

Government’s enforcement of section 1201(a)(1) against him.” Id.

     Dr. Huang and Alphamax are the creators of “NeTV,” a device

for editing high-definition digital video. Compl., ECF No. 1 ¶

89; Huang Decl., ECF No. 30-3 ¶ 3. They seek to create an




3 When citing electronic filings throughout this Opinion, the
Court cites to the ECF page number, not the page number of the
filed document.
                                    7
     Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 8 of 32



“improved” NeTV——a “NeTVCR”——that would allow its users “to save

content for later viewing, move content to a viewing device of

the user’s choice, or convert content to a more useful format.”

Compl., ECF No. 1 ¶¶ 90-91; Huang Decl., ECF No. 30-3 ¶ 3. To

create the NeTVCR, Huang and Alphamax have to circumvent the

TPMs——High-Bandwidth Digital Content Protection (“HDCP”)——that

restricts the viewing of High-Definition Multimedia Interface

(“HDMI”) signals. Id. ¶¶ 92-93; Huang Decl., ECF No. 30-3 ¶ 12.

They have been deterred from doing so because of the risk of

prosecution under section 1201. Id. ¶¶ 109-10; Huang Decl., ECF

No. 30-3 ¶ 12. The “NeTVCR would dramatically expand users’

ability to create new, noninfringing speech.” Mot., ECF No. 30-1

at 17 (citing Huang Decl., ECF No. 30-3 ¶¶ 13-16). For example,

“[a]n individual might use NeTVCR to create a short movie of

herself playing a video game, alongside commentary and remixes

of other gamers’ videos.” Mot., ECF No. 30-1 at 17 (citing Huang

Decl., ECF No. 30-3 ¶¶ 13, 19). Or “[m]edia organizations might

display news coverage of important events from multiple sources

at the same time, bringing different perspectives to viewers.”

Mot., ECF No. 30-1 at 17 (citing Huang Decl., ECF No. 30-3 ¶

13). “And beyond creative and cultural expression, NeTVCR has

numerous applications that will improve people’s lives in areas

such as education, news, and safety.” Mot., ECF No. 30-1 at 18

(citing Huang Decl., ECF No. 30-3 ¶¶ 13).

                                   8
       Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 9 of 32



       Dr. Huang participated in the triennial rulemaking process

for the first time in 2017, but did not receive an exemption.

Mot., ECF No. 30-1 at 19. While some of Dr. Huang’s proposes

uses were recognized as being “potentially . . . fair use,” U.S.

COPYRIGHT OFFICE, Section 1201 Rulemaking: Seventh Triennial

Proceeding to Determine Exemptions to the Prohibition on

Circumvention, Recommendation of the Acting Register of

Copyrights (Oct. 2018) (“2018 Recommendation”), ECF No. 30-8 at

136; and that “possibly [] there may not be reasonable

alternatives to each and every use listed by [Dr.] Huang, id. at

144; his petition was denied on the grounds that a “fuller

description” of the potential fair uses was needed “in order to

craft a sufficiently ‘narrow and focused’ exemption,” Id. at

136.

C.     Procedural History

       Plaintiffs filed their Complaint on July 21, 2016, seeking

declaratory and injunctive relief on their claims. See Compl.,

ECF No. 1. On September 29, 2016, Defendants filed a Motion to

Dismiss, see Mot. to Dismiss, ECF No. 15; and Dr. Green filed a

Motion for Preliminary Injunction, see Mot. for Prelim. Inj.,

ECF No. 16. On September 30, 2016, the Court set a briefing

schedule and stayed the Motion for Preliminary Injunction

pending resolution of the Motion to Dismiss. See Minute Order

(Sept. 30, 2016). On June 27, 2019, the Court issued a

                                     9
      Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 10 of 32



Memorandum Opinion and Order dismissing all but the as-applied

First Amendment claims. Green, 392 F. Supp. 3d 68. After the

parties failed to reach agreement on proposed stipulated facts

for consolidated preliminary injunction proceedings with

dispositive proceedings on the merits, see Joint Status Report,

ECF No. 29; the Court adopted Plaintiffs’ proposed scheduling

order, see Minute Order (Sept. 9, 2019). Thereafter, Dr. Green,

Dr. Huang, and Alphamax filed a Motion for Preliminary

injunction on September 19, 2019, see ECF No. 30; the remaining

Defendants filed their Opposition brief on October 24, 2019, see

ECF No. 38; and Plaintiffs filed their Reply brief on November

14, 2019, see ECF No. 44. The motion is ripe and ready for the

Court’s adjudication.

II.   Standard of Review

      “A plaintiff seeking a preliminary injunction must

establish [1] that [they are] likely to succeed on the merits,

[2] that [they are] likely to suffer irreparable harm in the

absence of preliminary relief, [3] that the balance of equities

tips in his favor, and [4] that an injunction is in the public

interest.” Aamer v. Obama, 742 F.3d 1023, 1038 (D.C. Cir. 2014)

(alteration in original) (quoting Sherley v. Sebelius, 644 F.3d

388, 392 (D.C. Cir. 2011)). Where the federal government is the

opposing party, the balance of equities and public interest

factors merge. See Nken v. Holder, 556 U.S. 418, 435 (2009). A

                                    10
     Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 11 of 32



preliminary injunction is an “extraordinary remedy that may only

be awarded upon a clear showing that the plaintiff is entitled

to such relief.” Winter v. Nat. Res. Def. Council, Inc., 555

U.S. 7, 22 (2008). In the usual case, “[t]he purpose of a

preliminary injunction is merely to preserve the relative

positions of the parties until a trial on the merits can be

held.” Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981).

Where the terms of an injunction “would alter, rather than

preserve, the status quo by commanding some positive act,”

pursuant to persuasive authority in this District, “the moving

party must meet a higher standard than in the ordinary case by

showing clearly that he or she is entitled to relief or that

extreme or very serious damage will result from the denial of

the injunction.” Columbia Hosp. for Women Found., Inc. v. Bank

of Tokyo-Mitsubishi Ltd., 15 F. Supp 2d 1 (D.D.C. 1997)

(quotation marks and citations omitted). The power to issue such

an injunction “should be sparingly exercised.” Dorfmann v.

Boozer, 414 F.2d 1168, 1173 (D.C. Cir. 1969) (quotation marks

and citation omitted).

     In this Circuit, the four factors have typically been

evaluated on a “sliding scale,” such that if “the movant makes

an unusually strong showing on one of the factors, then it does

not necessarily have to make as strong a showing on another

factor.” Davis v. Pension Benefit Guar. Corp., 571 F.3d 1288,

                                   11
     Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 12 of 32



1291–92 (D.C. Cir. 2009). In the wake of the Supreme Court’s

decision in Winter v. Natural Resources Defense Council, 555

U.S. 7 (2008), “the D.C. Circuit has suggested that a positive

showing on all four preliminary injunction factors may be

required.” Holmes v. FEC, 71 F. Supp. 3d 178, 183 n.4 (D.D.C.

2014); see also Sherley, 644 F.3d at 393 (“[W]e read Winter at

least to suggest if not to hold that a likelihood of success is

an independent, free-standing requirement for a preliminary

injunction.”) (quotation marks omitted). Nonetheless, “the

Circuit has had no occasion to decide this question because it

has not yet encountered a post-Winter case where a preliminary

injunction motion survived the less rigorous sliding-scale

analysis.” ConverDyn v. Moniz, 68 F. Supp. 3d 34, 46 n.2 (D.D.C.

2014).

     At the preliminary injunction stage, the Court may “rely on

the sworn declarations in the record and other credible evidence

in the record even though such evidence might not meet all of

the formal requirements for admissibility at a trial.” AFGE v.

Dist. of Columbia, No. 05-472, 2005 WL 1017877, at *4

(D.D.C. May 2, 2005); see Camenisch, 451 U.S. at 395 (1981)

(decision on a preliminary injunction may be made “on the basis

of procedures that are less formal and evidence that is less

complete than in a trial on the merits”); Cobell v. Norton, 391

F.3d 251, 261 (D.C. Cir. 2004) (same).

                                   12
     Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 13 of 32



III. Analysis

     A.   Plaintiffs’ Requests For Injunctive Relief Pertaining
          to Dismissed Claims Are DENIED

     Plaintiffs seek injunctive relief for dismissed claims.

Because the Court dismissed Plaintiffs’ facial First Amendment

challenges, see Green, 392 F. Supp. 3d at 89, 90; the Court

DENIES Plaintiffs’ request that the Court enjoin the remaining

Defendants from enforcing Section 1201(a)’s criminal prohibition

on circumvention and trafficking, see Proposed Order, ECF No.

30-12 at 1. And because the Court dismissed Plaintiffs’

Administrative Procedure Act claim, see Green, 392 F. Supp. 3d

at 100; the Court DENIES Plaintiffs’ request that “defendant

Carla Hayden” be “enjoined to grant exemptions to 17 U.S.C.

1201(a)(1)(A) that would allow plaintiffs Green, Huang,

Alphamax, and others to engage in conduct protected by the First

Amendment,” Proposed Order, ECF No. 31-12 at 1.

     B.   Plaintiffs’ Alternative Request For Relief Is DENIED

     Though not articulated in their Proposed Order, Plaintiffs,

in the alternative, ask the Court to

          construe   the   definition   of   “circumvent”
          included in Section 1201(a) such that a person
          may be considered to have the requisite
          “authority of the copyright owner” when their
          use of the copyrighted work at issue is non-
          infringing   and    therefore   authorized   by
          copyright law. In other words, the “authority
          of the copyright owner” element would be
          satisfied whenever the copyright owner would
          have no right to withhold that authority.

                                   13
     Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 14 of 32




Mot. ECF No. 30-1 at 23. Defendants respond—and the Court

agrees—that Plaintiffs’ request would “invalidate the scheme

mandated by Congress,” and has been rejected by other courts.

Opp’n, ECF No. 38 at 20-21. The Court is persuaded by other

courts that have rejected Plaintiffs’ proposed interpretation.

See, e.g., Universal Studios, Inc. v. Corley, 273 F.3d 429, 443-

44 & n.13    (2d Cir. 2001) (rejecting an interpretation of

subsection 1201(c)(1) that would “allow the circumvention of

encryption technology protecting copyrighted material when the

material will be put to ‘fair uses’ exempt from copyright

liability” as “not only outside the range of plausible readings

of the provision, but []also clearly refuted by the statute’s

legislative history”).

     C.     Plaintiffs Are Unlikely to Succeed on the Merits of
            Their Claims

            1.   The Sale of Dr. Green’s Book Likely Would Not
                 Constitute Trafficking Under Section 1201(a)(2) 4

     Dr. Green states that he seeks to publish an academic book

“to instruct readers . . . [on] how to identify vulnerabilities

in computer systems.” Green Decl., ECF No. 30-2 ¶ 20. He “would

like to include examples of code capable of bypassing security

measures . . . [and] instructions written in English.” Id. He


4 Dr. Green does not seek injunctive relief with regard to his
anti-circumvention claim because he received an exemption in the
2018 Rulemaking. Mot., ECF No. 30-1 at 20.
                                   14
     Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 15 of 32



states that his “book must contain detailed descriptions about

how [he] circumvented technological protection measures” so

that: (1) other scientists can replicate how he circumvented the

protection measure; (2) other scientists can find additional

flaws rather than “rediscover the same flaws that [he] already

found”; and (3) so “that the people who design computer systems

(both technological protection measures and the underlying

software code) will learn from [his] book how to design better

systems that do not contain the kind of flaws that [he]

discovered. Id. ¶¶ 21-23. Dr. Green states that when marketing

the book, “[he] would like to highlight the detailed information

it contains about bypassing security measures, since that will

be part of what makes it an effective book for teaching a person

how to engage in cutting-edge security research.” Id. ¶ 25. The

Complaint alleges that Dr. Green “would like to include detailed

information regarding how to circumvent security systems in his

book, and expects to earn royalties on the book’s sale,” Compl.,

ECF No. 1 ¶ 75; and that he “seeks to publish a book that would

educate readers about how to circumvent access controls on

copyrightable software,” id. ¶ 112.

     The Government contends that

          Academic   publications   typically  are  not
          primarily   produced   for   the  purpose  of
          circumventing TPMs, so as to fall under §
          1201(a)(2)(A); instead, they are produced for
          academic purposes, such as instruction or

                                   15
     Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 16 of 32



          contributing to a field of research. In
          addition,   to    the   extent    an  academic
          publication has a commercially significant
          purpose or use, it is generally not to enable
          circumvention of a TPM, so as to fall under §
          1201(a)(2)(B), nor are academic publications
          typically marketed as circumvention tools,
          such   that    they   would    fall  under   §
          1201(a)(2)(C).

Opp’n, ECF No. 38 at 42. The government states that whether an

activity is subject to the anti-trafficking prohibition is

“fact-specific” and that neither the allegations in the

Complaint nor Dr. Green’s Declaration indicate that the sale of

his book would fall within the ambit of the anti-trafficking

prohibition. Id. at 43-44. Plaintiffs do not respond to this

argument other than to observe that “the government itself

suggests that the statute plausibly may be construed so as not

to prohibit publication of the book that Dr. Green wishes to

publish.” Reply, ECF No. 44 at 23.

     To fall within the anti-trafficking prohibition, Dr.

Green’s academic book would have to be considered a “product           .

. that (a) is primarily designed or produced for the purpose of

circumventing a [TPM] that effectively controls access to a

[copyrighted work]”; (b) “has only limited commercially

significant purpose or use other than to circumvent” such a TPM;

or (c) “is marketed . . . for use in circumventing” such a TPM.

17 USC § 1201(a)(2). Neither the allegations in the Complaint

nor Dr. Green’s averments in his Declaration indicate that the

                                   16
     Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 17 of 32



book “is primarily designed or produced for the purpose of

circumventing a [TPM] that effectively controls access to a

[copyrighted work],” nor that the book “has only limited

commercially significant purpose or use other than to

circumvent” a TPM; rather the allegations and averments indicate

that the primary purpose of the book is to provide scholarly

information to improve computer design. Furthermore, neither the

allegations nor the averments indicate that the book will be

“marketed . . . for use in circumventing” a TPM; rather the book

will be marketed “to highlight the detailed information it

contains about bypassing security measures, since that will be

part of what makes it an effective book for teacher a person how

to engage in cutting-edge security research.” Green Decl., ECF

No. 38 ¶ 25. Neither the allegations in the Complaint nor the

averments in Dr. Green’s Declaration indicate that the sale of

his book implicates the anti-trafficking prohibition.

Accordingly, Dr. Green is unlikely to succeed on the merits of

his as-applied anti-trafficking claim. 5




5 Because Dr. Green has not demonstrated that the sale of his
book would fall within the ambit Section 1201(1)(2), the Court
need not reach whether that section’s application to Green
satisfies intermediate scrutiny.
                                   17
     Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 18 of 32



          2.    Dr. Huang and Alphamax are Unlikely to Succeed on
                Their As-Applied Section 1201(1)(1)(A) and (a)(2)
                Claims

     The government makes a compelling argument that the code as

used in the NeTVCR device Dr. Huang wants to create, use and

distribute does not qualify as speech entitled to First

Amendment protection, see Opp’n, ECF No. 38 at 21-27; but the

Court need not resolve that question because assuming that Dr.

Huang’s intended use of the code in the NeTVCR is entitled to

First Amendment protection, the government has met its burden

under intermediate scrutiny to justify the regulation of that

speech.

                a.   Applicable Intermediate Scrutiny Standard

     “[T]he anti-circumvention and anti-trafficking provisions

will be upheld so long as they further a substantial

governmental interest; the interest furthered is unrelated to

the suppression of free expression; and the provisions do not

burden substantially more speech than is necessary to further

the government’s interest.” Green, 392 F. Supp 3d at 94 (citing

Turner Broad. Sys., Inc. 512 U.S. at 662 (citing Ward, 491 U.S.

at 799; O’Brien, 391 U.S. at 377)). “To satisfy this standard, a

regulation need not be the least speech-restrictive means of

advancing the Government’s interest. ‘Rather, the requirement of

narrow tailoring is satisfied so long as the . . . regulation

promotes a substantial government interest that would be

                                   18
     Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 19 of 32



achieved less effectively absent the regulation.’” Turner, 512

U.S. at 662 (quoting Ward, 491 U.S. at 799). A regulation is

narrowly tailored if “it does not burden substantially more

speech than is necessary to further the government’s legitimate

interests.” Id. at 665. In determining whether a regulation is

“narrowly tailored,” the Court “must ‘accord substantial

deference to the predictive judgments of Congress,’ since ‘[a]s

an institution . . . Congress is far better equipped than the

judiciary to ‘amass and evaluate the vast amounts of data’

bearing upon an issue as complex and dynamic as that presented

here.’” 321 Studios, 307 F. Supp. 2d at 1101 (quoting Turner,

512 U.S. at 624).

     “[T]he Government . . . bears the burden of showing that

the remedy it has adopted does not ‘burden substantially more

speech than is necessary to further the government’s legitimate

interests,’” id. at 665 (quoting Ward, 491 U.S. at 799); and to

establish “necessity” by showing that the government’s interest

“would be achieved less effectively absent the regulation.” Id.

at 662. Defendants state that they plan to meet their burden at

the summary judgment stage, but contend that “even the evidence

currently available suffices to demonstrate that Plaintiffs are

unlikely to succeed on the merits.” Opp’n, ECF No. 38 at 29.




                                   19
     Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 20 of 32



                b.   The DMCA Is Aimed at Furthering a
                     Substantial Interest and That Interest is
                     Unrelated to the Suppression of Free
                     Expression

     As the Court stated in its prior Memorandum Opinion,

          Congress enacted the DMCA in large part
          because of substantial fears of “massive
          piracy” of copyrighted works in the digital
          environment.   S.   Rep.   at  8.   Thus,  the
          government’s   interest   is  in   “preventing
          trafficking in devices and technologies that
          would undermine the access controls that
          protect copyrighted works,” Defs.’ Mem. Supp.,
          ECF No. 15-1 at 50, and that interest is
          “unquestionably substantial” and, moreover,
          “that interest is unrelated to the suppression
          of free expression.” Corley, 273 F.3d at 454.

Green, 392 F. Supp 3d at 94. In their opposition briefing,

Defendants cite the DMCA’s legislative history, 6 declarations in

this proceeding, 7 and evidence of which the Court can take

judicial notice 8 to demonstrate that it was necessary for

Congress to enact the anti-circumvention and anti-trafficking

provisions in the DMCA in order to “launch and protect the

digital marketplace for copyrighted works and address the risk

of ‘massive piracy’ in the digital age.” Opp’n, ECF No. 38 at


6  S. Rep. No. 105-190, at 2-8.
7  Declaration of C. Brendan S. Traw, ECF No. 38-1 ¶¶ 3, 8.
8  See, e.g., Universal City Studios, Inc. v. Reimerdes, 111 F.
Supp. 2d 294, 309 (S.D.N.Y. 2000) (explaining that the
development of DVDs in the 1990s “brought with it a new problem—
increased risk of piracy by virtue of the fact that digital
files, unlike the material on video cassettes, can be copied
without degradation from generation to generation”). The Court
takes judicial notice of the factual findings in Reimerdes. See
id. at 305 & n. 4.
                                   20
     Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 21 of 32



29-33. Defendants further cite to testimony at more recent

congressional hearings indicating that “the balance struck by

the DMCA has served its purpose in allowing markets in new

technologies . . . to thrive”; and the report issued by the

Copyright Office, that “following a comprehensive study

including public input, . . . concluded that the DMCA has been

largely successful.” Id. at 34.

     Plaintiffs contend in their reply brief that “they have

never conceded that the government’s purported interest is

substantial and unrelated to the suppression of free

expression.” Reply, ECF No. 44 at 18. However, in its prior

Memorandum Opinion, the Court stated “[p]laintiffs do not

dispute that the DMCA is aimed at furthering a substantial

interest and that interest is unrelated to the suppression of

free expression,” Green, 392 F. Supp. 3d at 94; and Plaintiffs

did not seek relief from the Court’s Order. The Court sees no

reason to revisit its prior ruling. Accordingly, “the DMCA is

aimed at furthering a substantial interest and that that

interest is unrelated to the suppression of free expression.”

Green, 392 F. Supp. 3d at 94.




                                   21
     Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 22 of 32



                c.   Defendants Have Met Their Burden of Showing
                     that the Anti-Circumvention and Anti-
                     Trafficking Provisions Do Not Burden
                     Substantially More Speech than Is Necessary

     Defendants contend that “[Dr.] Huang’s proposed

circumvention and trafficking activity strikes at the heart of

today’s digital audio visual contend marketplace.” Id. at 34-35.

Defendants point out that Dr. Huang submitted a petition seeking

an exemption for his NeTVCR device for the first time in the

2017 triennial rulemaking, and cite evidence arising from that

rulemaking which shows that his “proposed circumvention if

allowed, would pose enormous risks to the digital content

marketplace.” Id. at 35, 37-38. Defendants cite public records

that are admissible 9 and that can be judicially-noticed 10 to

demonstrate why Dr. Huang’s NeTVCR, which is designed to

circumvent HDCP, “would enable unrestricted access to [‘content

offered through cable and satellite subscription and on-demand

television services such as Comcast, Verizon, Fios, and DIRECT

TV; online streaming services such as Hulu, Netflix, and Amazon

Prime Video; network mobile apps, such as HBO NOW, digital

rental retailers, such as iTunes, Google Play, and Vuvu; []

video game consoles sold by Microsoft, Sony, and Nintendo’] and




9 F.R.E. 803(8).
10 CREW v. Trump, 924 F.3d 602, 607 (D.C. Cir. 2019) (public
records can be judicially noticed); 44 U.S.C. § 1507 (“The
contents of the Federal Register shall be judicially noticed.”).
                                   22
     Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 23 of 32



[content on DVDs, Blu-ray discs, and Ultra HD discs] for any

purpose, including piracy and other infringements of copyright.”

Id. at 36. Defendants contend that since the NeTVCR allows

recording and “format-conversion functionality”, it would

“certainly facilitate the ability to engage in piracy.” Id.

Accordingly, the government’s substantial interests “would be

achieved less effectively,” Turner, 512 U.S. at 662; if Dr.

Huang’s proposed conduct was not prohibited by Section 1201(a).

     The record of the rulemaking proceeding indicates that

“[Dr.] Huang does not dispute that [his proposed circumvention]

could permit virtually anything displayable on a modern

television screen to be recorded in the clear and made available

online[.]” 2018 Recommendation, ECF No. 30-8 at 147. Evidence in

the record before the Court indicates that “[i]f publication of

hacking material for HDCP or products like a NeTVCR (as proposed

here) are permitted, the effect would be to eviscerate virtually

every single video content delivery protection system exposing

valuable copyrighted video content to massive infringement.”

Declaration of Stephen P. Balogh 11 (“Balogh Decl.”), ECF No. 38-2




11 Stephen P. Balogh is the President of Digital Content
Protection, L.L.C., the Licensor of the High-bandwidth Digital
Content Protection (“HDCP”) system. Balogh Decl., ECF No. 38-2 ¶
2.
                                   23
     Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 24 of 32



¶ 5; accord Declaration of C. Brendan S. Traw 12 (“Traw Decl.”),

ECF No. 38-1 ¶ 14.

     Defendants also point to circumvention alternatives that

are available to Dr. Huang:

          Opponents set forth a number of concrete
          examples    of   potential   alternatives   to
          circumvention that Huang fails to meaningfully
          challenge. For example, Huang fails to explain
          why using an existing laptop, smartphone, or
          tablet while watching TV, or even having
          multiple windows open on a computer, is an
          inadequate alternative to picture-in-picture,
          split screen, and certain rescale uses. While
          Huang argues that his NeTV device cannot
          create transparent overlays, he fails to
          explain why the opaque overlays that the NeTV
          does generate are inadequate for many of the
          described uses, such as smart home and home
          assistant messages, reminders, and alerts.
          Huang also fails to describe why current DVRs
          on the market, along with the myriad download,
          rental,    streaming,    on-demand,   disc-to-
          digital, locker, and remote access options
          offered by copyright owners . . . are
          inadequate for his needs.

2018 Recommendation, ECF No. 30-8 at 144.

     Furthermore, the burden on protected speech is low. As to

Dr. Huang, the parties focus primarily on whether his interest

in producing and distributing a device that would circumvent

HDCP to giver users access and unencumbered use of audiovisual

works, including those distributed through popular streaming

services, is protected speech as applied. Even if Dr. Huang’s


12 C. Brendan S. Traw is an Intel Corporation Senior Fellow.
Traw Decl., ECF No. 38-1 ¶ 1.
                                   24
       Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 25 of 32



interest is protected, the anti-trafficking provision is

constitutional if the government meets its burden under

intermediate scrutiny. As the Court concludes below, here, it

has.

       Dr. Huang also asserts a personal interest in circumventing

HDCP in order to make personal uses of “in the clear” versions

of audiovisual works. During the rulemaking proceeding, the

Register of Copyright lacked a sufficient record to determine

whether the uses would be fair use, and therefore non-

infringing—a necessary determination under the applicable legal

standard. 2018 Recommendation, ECF No. 30-8 at 136-141.

       The parties relitigate the question of fair use here. While

fair use is potentially relevant, the legal issue before the

Court is whether Dr. Huang’s speech interests, as applied,

outweigh the government’s interest in regulation. 13 As a matter

of constitutional law, a party seeking to circumvent a TPM to

make even an infringing use of a copyrighted work could still

have a cognizable speech interest in making such use. See Eldred

v. Ashcroft, 537 U.S. 186, 221 (2003) (recognizing that the

court below “spoke too broadly when it declared copyrights

‘categorically immune to challenges under the First




13For this reason, the supplemental authority cited by
Plaintiffs, see Notice of Supplemental Authority, ECF No. 50; is
inapposite.
                                     25
     Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 26 of 32



Amendment’”). But, the statutory question of whether such use is

infringing or fair use is certainly relevant to the government’s

interest in regulating such speech. Thus, while the legal

question before the Court is distinct from legal standard in the

rulemaking, like the Register, the Court lacks a sufficient

record from which it can conclude that Dr. Huang has met his

burden to show that he is entitled to a preliminary injunction

because he is likely to succeed on the merits as to his proposed

personal interests in circumventing HDCP.

     Furthermore, Dr. Huang has failed to provide evidence

regarding the burden on his protected speech in relation to

potential fair uses of these works by third parties. See

generally Huang Decl., ECF No. 30-3; see Corley, 273 F.3d at 459

(noting that “to whatever extent the anti-trafficking provisions

of the DMCA might prevent others from copying portions of DVD

movies in order to make fair use of them, the evidence as to the

impact of the anti-trafficking provision[s] of the DMCA on

prospective fair users is scanty and fails to adequately address

the issues.”) (internal quotations marks omitted).

     In view of the evidence that Defendants have cited, the

Court is persuaded that the government has met its burden to

demonstrate that the anti-circumvention and anti-trafficking

provisions, as applied to Dr. Huang’s proposed course of

conduct, “do not burden substantially more speech than is

                                   26
     Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 27 of 32



necessary to further the government’s interest.” Green, 392 F.

Supp. 3d at 94 (citations omitted). Plaintiffs argue that

Defendants have failed to meet their burden because they “rely

on generalized claims of harm”, “offer[ing] speculation and

conjecture—specifically, private parties’ supposed fears that

TPMs and traditional copyright and other laws will be

insufficient to deter unidentified third parties (not Plaintiffs

themselves) from engaging in piracy.” Reply, ECF No. 44 at 20.

However, the evidence cited by Defendants is anything but

generalized, speculative and conjectural.

     In the rulemaking proceeding, Dr. Huang “d[id] not dispute

that [his proposed circumvention] would permit virtually

anything displayable on a modern television screen to be

recorded in the clear and made available online[.]” 2018

Recommendation, ECF No. 30-8 at 147. Furthermore, opponents for

granting the exemption to Dr. Huang “raise[d] a serious concern

that the exemption, if granted, could potentially compromise a

distribution system for audiovisual content that has matured

seemingly in part due to the protections offered by section

1201.” Id. Evidence in the record in this case indicates that

“[i]f publication of hacking material for HDCP or products like

a NeTVCR (as proposed here) are permitted, the effect would be

to eviscerate virtually every single video content delivery

protection system exposing valuable copyrighted video content to

                                   27
        Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 28 of 32



massive infringement.” Balogh Decl., ECF No. 38-2 ¶ 5; accord

Traw. Decl., ECF No. 38-1 ¶ 14.

     This evidence is entirely distinguishable from the “paucity

of evidence” cited by the Supreme Court in Turner, and upon

which Plaintiffs rely. Turner, 512 U.S. at 667. And Plaintiffs’

contention that Defendants “essentially manufacture a wide-scale

crisis where there is none,” Reply, ECF No. 44 at 20; is wholly

unpersuasive in view of the evidence upon which Defendants’

rely.

     Plaintiffs argument that the government’s interests are

protected because “actual copyright infringers can still be

punished” under copyright law that precedes the DMCA, Mot., ECF

No. 30-1 at 24; is unpersuasive because the DMCA was enacted

specifically to address the challenges posed by the Internet and

digital content. See Corley, 273 F.3d. at 435 (Observing that

“[f]earful that the ease with which pirates could copy and

distribute a copyrightable work in digital form was overwhelming

the capacity of conventional copyright enforcement to find and

enjoin lawfully copied material, Congress sought to combat

copyright piracy in its earlier states, before the work was even

copied.”).

     For all of these reasons, Defendants have met their burden

of showing that the anti-circumvention and anti-trafficking

provisions do not burden substantially more speech than is

                                      28
     Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 29 of 32



necessary as applied to Dr. Huang and Alphamax. Accordingly, Dr.

Huang and Alphamax are unlikely to succeed on the merits of

their as-applied claim.

     D.   Plaintiffs Have Failed to Demonstrate Irreparable Harm

     “In this Circuit, a litigant seeking a preliminary

injunction must satisfy ‘a high standard’ for irreparable

injury.” ConverDyn, 68 F. Supp. 3d at 46 (quoting Chaplaincy of

Full Gospel Churches, 454 F.3d at 297). The movant must

demonstrate that it faces an injury that is “both certain and

great; it must be actual and not theoretical,” and of a nature

“of such imminence that there is a clear and present need for

equitable relief to prevent irreparable harm.” Wis. Gas Co. v.

FERC, 758 F.2d 669, 674 (D.C. Cir. 1985) (quotation marks and

emphasis omitted).

     Plaintiffs assert that they face “clear and irreparable

harm” if a preliminary injunction is not issued because “[t]he

First Amendment fully applies to” the activities in which they

seek to engage, and because without a preliminary injunction,

they will “have to wait until the conclusion of the lawsuit to

learn whether they are free to engage in” the activities. Mot.,

ECF No. 30-1 at 34-35. In their reply brief, Plaintiffs assert

that “i]nterference with an individual’s First Amendment right

to expression constitutes per se irreparable injury.” Reply, ECF

44 at 29. However, Plaintiffs’ arguments fail because, as

                                   29
     Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 30 of 32



explained supra Section IV.A, they have not established a

likelihood of success on their as-applied First Amendment

challenges. See Pursuing America’s Greatness, 831 F.3d at 511

(noting that “[i]n first Amendment cases, the likelihood of

success ‘will often be the determinative factor in the

preliminary injunction analysis’” (citing Joelner v. Vill. of

Wash. Park, Ill., 378 F.3d 613, 620 (7th Cir. 2004)).

Accordingly, because Plaintiffs have not established a

likelihood of success on the merits, they have not demonstrated

that they will suffer irreparable harm.

     E.   The Balance Of Equities And Public Interest Do Not Favor
          An Injunction

     The balance-of-equities factor directs the Court to

“‘balance the competing claims of injury and . . . consider the

effect on each party of the granting or withholding of the

requested relief.’” ConverDyn, 68 F. Supp. 3d at 52 (quoting

Winter, 555 U.S. at 24). “[T]he [government’s] harm and the

public interest are one and the same, because the government’s

interest is the public interest.” Pursuing America’s Greatness

v. Federal Election Commission, 831 F.3d 500, 511 (D.C. Cir.

2016). “The purpose of . . . interim relief is not to

conclusively determine the rights of the parties, University of

Tex. v. Camenisch, 451 U.S. 390, 395 (1981), but to balance the

equities as the litigation moves forward. In awarding a


                                   30
     Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 31 of 32



preliminary injunction a court must also ‘conside[r]         . . . the

overall public interest,’ Winter, 555 U.S. at 26.” Trump v.

Int’l Refugee Assistance Project, 137 S. Ct. 2080, 2087 (2017).

     Plaintiffs argue that in the absence of an injunction,

their “harm far outweighs” that of the Government because they

are: (1) deprived of “of core First Amendment Rights”; and (2)

threatened with criminal liability, Mot., ECF No. 30-1 at 36;

whereas the Government is not harmed because: (1) the statutory

provisions are likely unconstitutional; (2) it “will suffer no

harm in its efforts to ‘promote the progress of the useful

arts’” because “[t]he anti circumvention and anti-trafficking

rules restrict—instead of promote—that progress”; and (3) “[t]he

government has ample, and superior, alternative means of

policing infringement, such as imposing liability for actual

copyright infringement . . . .” Id. (quoting U.S. CONST. art I,

§ 8, cl. 8). Finally, Plaintiffs argue that the public interest

would be served by an injunction because “‘enforcement of an

unconstitutional law is always contrary to the public

interest.’” Id. at 37 (citing Gordon, 721 F.3d at 653.)

     Defendants respond—and the Court agrees—that Plaintiffs’

arguments fail because, again as explained supra Section IV.A,

Plaintiffs have not established a likelihood of success on their

as-applied First Amendment challenges. See Pursuing America’s

Greatness, 831 F.3d at 511 (noting that “[i]n first Amendment

                                   31
      Case 1:16-cv-01492-EGS Document 52 Filed 07/15/21 Page 32 of 32



cases, the likelihood of success ‘will often be the

determinative factor in the preliminary injunction analysis’”

(citing Joelner v. Vill. of Wash. Park, Ill., 378 F.3d 613, 620

(7th Cir. 2004)); Serono Labs., Inc. v. Shalala, 158 F.3d 1313,

1326 (D.C. Cir. 1998) (“the final preliminary injunction factor,

the public interest, also offers [Plaintiff] no support because

it is inextricably linked with the merits of the case. If, as we

have held, [Plaintiff] is not likely to establish [a likelihood

of success on the merits], then the public interest

considerations weigh against an injunction.”)). Accordingly,

because Plaintiffs have not established a likelihood of success

on the merits, the balance of the equities and the public

interest do not favor a preliminary injunction.

IV.   Conclusion

      For the reasons stated above, Plaintiffs’ Motion for

Preliminary Injunction is DENIED. An appropriate Order

accompanies this Memorandum Opinion.

      SO ORDERED.

Signed:    Emmet G. Sullivan
           United States District Judge
           July 15, 2021




                                    32
